Citation Nr: 0307460	
Decision Date: 04/18/03    Archive Date: 04/24/03

DOCKET NO.  98-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased schedular rating for a 
postoperative right knee impairment with a fixed patella, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased schedular rating for 
degenerative joint disease of the right knee, currently 
evaluated as 20 percent disabling.

3.  What evaluation is assignable for degenerative joint 
disease of the left hip from September 30, 1992?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to April 
1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) in June 1999 on appeal from rating decisions 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  By its June 1999 action, 
the Board denied the veteran's claims of entitlement to 
service connection for hearing loss of the right ear and 
tinnitus, and remanded the issues pertaining to the ratings 
to be assigned for service-connected disabilities of the 
right knee and left hip to the RO so that additional actions 
could be undertaken.  

While the case remained in remand status, the RO in a rating 
decision of December 1999 confirmed and continued its prior 
assignment of a 30 percent rating for the veteran's 
postoperative right knee impairment with a fixed patella, and 
assigned a separate 20 percent evaluation for degenerative 
joint disease of the right knee.  The RO also increased the 
rating for degenerative joint disease of the left hip from 10 
to 20 percent, effective from September 30, 1992.  Following 
its completion of the actions requested on remand, the RO 
then returned the case to the Board for further review.

Issues involving the veteran's entitlement to extraschedular 
evaluations of increased disability for service-connected 
disabilities of the right knee and left hip are addressed in 
the Remand portion of this document.



FINDINGS OF FACT

1.  The veteran's service-connected postoperative right knee 
disorder is currently manifested by not more than a severe 
impairment involving recurrent subluxation or lateral 
instability, without a showing of ankylosis, or nonunion of 
the tibia and fibula with loose motion and requiring use of a 
brace.

2.  The veteran's service-connected right knee arthritis is 
manifested by a limitation of flexion and extension of the 
right leg, but the degree to which range of motion is 
limited, in combination with a showing of moderate to severe 
functional loss during flare-ups, are insufficient to warrant 
an increased schedular evaluation.

3.  Since September 30, 1992, left hip arthritis has not been 
manifested by flexion of the left thigh limited to less than 
30 degrees or left thigh extension to less than 10 degrees.  
There is no indication of associated ankylosis of the hip, 
flail joint, or femur impairment with fracture of the shaft 
or anatomical neck, or the surgical neck, or malunion with 
more than moderate hip disability.  

4.  Pain and functional loss associated with arthritis of the 
left hip does not warrant an increase in the schedular 
evaluation of such disability, pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59.


CONCLUSIONS OF LAW

1.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for a postoperative right knee 
impairment with a fixed patella have not been met.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5104, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5257 (2002).

2.  The schedular criteria for the assignment of a rating in 
excess of 20 percent for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5104, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010-5003-5260 (2002).

3.  Since September 30, 1992, the schedular criteria for the 
assignment of a rating in excess of 20 percent for 
degenerative joint disease of the left hip have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5104, 5106, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5252 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board in 
June 1999 in order to permit the veteran to identify medical 
professionals who may have provided treatment for his knee 
and hip disorders; to obtain pertinent treatment records, to 
afford him a VA medical examination, and to readjudicate the 
issues on appeal.  Following a return of the case to the RO, 
the veteran was contacted in writing in July 1999, and, in 
response, he submitted one or more authorization forms which 
were incomplete.  He was again asked to fully complete the 
forms in question but he did not.  All of the other actions 
sought by the Board have been completed, and in the absence 
of any noted Stegall violation, the Board may herein address 
the merits of the questions presented.

It is also noteworthy that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) was signed into law in November 2000.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and VA has issued regulations 
implementing the VCAA; specifically, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  The VCAA and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues in 
question.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
In this case, VA notified the claimant through its letter of 
August 2001 and a supplemental statement of the case of 
October 2002 of the VCAA and its implementing regulations.  
By such documents, the veteran was advised as well of the 
evidence necessary to substantiate his claims and that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was also advised that it 
was his responsibility to either send medical treatment 
records from his private physicians regarding treatment for 
his claimed disability, or to provide a properly executed 
release so that VA could request the records for him.  Based 
on the foregoing, the duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence have been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  To the 
extent that the claimant has provided complete 
authorizations, his private medical records were obtained.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Pursuant to 
the Board's remand in 1999, multiple VA medical examinations 
were undertaken for evaluation of the disabilities in 
question; the RO previously had him examined on several 
occasions, beginning in November 1992.  No further VA 
examination beyond those already afforded him is found to be 
needed.  The veteran was asked to advise VA if there was any 
other information or evidence he considered relevant to his 
claim so that VA could help him by getting that evidence.  He 
was also advised what evidence VA had requested, and notified 
in the statement of the case and supplemental statements of 
the case what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  The VA's duty to assist 
obligation has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, there is not a scintilla of evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Postoperative Right Knee Impairment with a Fixed Patella

The record reflects that service connection for a right knee 
impairment was established by the RO in its rating decision 
of July 1974, at which time a 10 percent rating was assigned 
under DC 5257.  By subsequent action, such rating was 
increased to 30 percent under the same DC, effective from May 
1981, and that rating is protected.  38 C.F.R. § 3.952 
(2002).  It is noted that surgical treatment was afforded the 
veteran's right knee during 1981, with there being residual 
scarring.

The matter now before the Board stems from a claim for 
increase initiated by the veteran in September 1992, wherein 
he alleged that his right knee had become weaker and more 
symptomatic.  Examinations by VA followed in 1992, 1993, 
1995, 1997, 1999, and 2001, and, in addition, multiple 
records of VA outpatient treatment were made a part of the 
veteran's claims folder.  Shown by such evidence are primary 
manifestations of such disability involving displacement of 
the right patella and, at times, loosening and instability of 
the medial and lateral collateral ligaments.  Swelling and 
tenderness are generally not indicated by clinical 
evaluations.  Secondary manifestations include scarring about 
the right knee that is not indicated to be associated with 
pain, tenderness, ulceration, or adherence to the underlying 
tissue.

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
the impairment is slight; where there is moderate knee 
impairment, a 20 percent rating is for assignment; and where 
there is present severe knee impairment, a 30 percent 
evaluation is assignable.  38 C.F.R. § 4.71a, DC 5257.  The 
30 percent rating is the maximum evaluation assignable under 
DC 5257.  

Nonunion of the tibia or fibula with loose motion and 
requiring a brace warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.  

Another potentially applicable DC providing more than a 30 
percent rating includes DC 5256 for ankylosis of the knee, 
whereby ratings ranging from 40 to 60 percent are for 
assignment on the basis of a joint ankylosed in flexion from 
10 degrees or more. 

The 30 percent rating previously assigned by the RO 
contemplates the presence of a severe right knee impairment, 
manifested by recurrent subluxation or lateral instability, 
and a review of the record discloses no greater level of 
impairment on that basis.  Even were such an increase 
demonstrated, it is noted as well that the 30 percent rating 
under DC 5257 is the maximum assignable under that code. 

In terms of rating the disability in question under alternate 
criteria, there is no showing of nonunion or malunion of the 
tibia and/or fibula throughout the pertinent time frame.  
Moreover, medical evidence fails to identify the existence of 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
The undersigned notes that the VA's most recent knee 
examination in June 2001 included a finding that ankylosis 
was present at 120 degrees, yet the examiner also noted that 
flexion and extension movements of the veteran's right knee 
were possible.  If, by definition, an ankylosed joint is one 
that is immobile or fixed in a given position, then by 
definition an ankylosed joint is incapable of motion.  As 
well, there is no other indication in pertinent examination 
and treatment reports that ankylosis of the veteran's right 
knee is present.  As such, the fee-basis examiner's finding 
in June 2001, solely as to the presence of right knee 
ankylosis, is accorded no probative weight. 

As a preponderance of the evidence is against the veteran's 
claim for a rating in excess of 30 percent for his right knee 
impairment, denial of his claim for increase is required.  
The benefit-of-the-doubt rule is not shown to be for 
application in this instance.  38 U.S.C.A. § 5107(b).  

Degenerative Joint Disease of the Right Knee

By a rating decision entered in December 1999, service 
connection for degenerative joint disease of the right knee, 
due to or as a consequence of a service-connected 
postoperative right knee impairment, was established.  At 
that time, a separate 20 percent schedular evaluation was 
assigned under DC 5010-5260, effective from September 1992.  

Title 38, Code of Federal Regulations, Section 4.71a, DC 5010 
provides that arthritis, due to trauma, substantiated by X-
ray findings, is to be rated as degenerative arthritis.  
Degenerative arthritis is rated in accordance with DC 5003, 
which provides that degenerative arthritis established by X-
ray findings will be rated on the basis of limitation of 
motion under the appropriate DCs for the specific joint or 
joints involved.  

Under DC 5260, where flexion of the leg is limited to 30 
degrees a 20 percent rating is warranted, and a limitation of 
flexion to 15 degrees warrants a 30 percent rating.  
38 C.F.R. § 4.71a.

Under DC 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; where extension is limited to 20 degrees, a 30 
percent rating is assignable.  38 C.F.R. § 4.71a.

Review of the evidence fails to document that flexion of the 
right leg is limited to 15 degrees or less, such that a 
rating of 30 percent would be for assignment under DC 5260.  
There is also not shown to be a limitation of extension to 20 
degrees or more, as would warrant the assignment of an 
evaluation in excess of 20 percent under DC 5261.  See 
38 C.F.R. § 4.71, Plate II.  Range of motion values 
pertaining to the veteran's right knee span from a low of 60 
degrees to entirely normal, whereas extension of the right 
knee is shown to range from 8 degrees to a normal value of 0 
degrees or full extension.  No other DC provides for the 
assignment of a rating in excess of 20 percent, based on 
limitation of the knee or leg.  As for the rating of the 
veteran's right knee arthritis under alternate Diagnostic 
Codes, the rationale set forth in the preceding section as to 
the inapplicability of DCs 5256 and 5262 is for application.

The lone remaining question for consideration is whether an 
increased schedular evaluation is warranted on the basis of 
38 C.F.R. §§ 4.40, 4.45, 4.59.  These regulations provide 
that the rating for a musculoskeletal disorder based on 
limitation of motion should reflect functional limitation 
that is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id.  When 
assigning a disability rating, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  

In this case, there is objectively shown to be pain on motion 
and a moderate to severe functional loss during flare-ups, as 
well as indications of weakness, fatigability, and a lack of 
endurance.  While the foregoing are not insignificant, the 
degree to which range of motion of the right knee is limited 
would warrant not more than a 10 percent evaluation under DC 
5261, utilizing the most reduced values recorded over the 
last 11 years.  By the same token, the additional functional 
loss attributable to the veteran's right knee arthritis 
warrants not more than an additional 10 percent rating, which 
would combine with the loss of extension rating to equal the 
currently assigned 20 percent schedular evaluation.  See 
38 C.F.R. § 4.25 (2002); see also 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 20 percent for his right knee arthritis.  The claim for 
increase is denied.  The benefit-of-the-doubt rule is not 
shown to be for application to the facts presented.  
38 U.S.C.A. § 5107(b).  

Degenerative Joint Disease of the Left Hip

Service connection for a left hip disorder was established by 
the RO in its rating decision of December 1992, at which time 
a noncompensable rating was assigned under DC 5255, effective 
from September 1992.  An appeal as to the rating assigned was 
thereafter initiated by the veteran, thereby affording the 
Board jurisdiction of the instant matter.  A February 1993 
rating action recharacterized the disability in question as 
degenerative changes of the left hip, and assigned a 10 
percent rating under DC 5010-5255, effective from September 
1992.  A further descriptive change was effectuated in 
December 1999 action when the disability was referenced as 
degenerative joint disease of the left hip.  Also at that 
time, the schedular rating was increased to 20 percent, 
effective from September 1992.  

As the veteran entered a timely notice of disagreement with 
the RO's initial rating of his service-connected left hip 
disorder, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  This matter is governed by Fenderson, although for 
reasons set forth in detail below, the facts of this case are 
such that the disposition of this claim is not affected.  As 
such, the absence of any documented consideration of 
Fenderson  by the RO has not prejudiced the veteran.  
Moreover, this fact does not preclude the Board from 
proceeding to adjudicate this matter on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

As with the arthritic process of the veteran's right knee, 
the degenerative joint disease affecting his left hip is 
rated on the basis of limitation of motion under DCs 5010 and 
5003 and those criteria specifically pertaining to left hip 
motion.  Where extension of the thigh is limited to 5 
degrees, a 10 percent rating is assignable.  38 C.F.R. 
§ 4.71a, DC 5251.  With flexion of the thigh limited to 20 
degrees, a 30 percent rating is for assignment, and where 
flexion of the thigh is reduced to 10 degree, a 40 percent 
evaluation is assignable.  38 C.F.R. § 4.71a, DC 5252.  Where 
there is a limitation of abduction, with motion being lost 
beyond 10 degrees, a 20 percent rating is for assignment; 
limitations with respect to adduction and rotation warrant 
not more than 10 percent evaluations.  38 C.F.R. § 4.71a, DC 
5253.

The motion losses identified by the record since September 
1992, as pertinent to this appeal, are not such as to warrant 
a rating in excess of 20 percent under DCs 5251, 5252, and 
5253.  Throughout the relevant period, active or passive 
flexion of the hip is not shown to have been less than 79 
degrees and extension is not documented as less than 10 
degrees.  Indeed, on examination in November 1999, internal 
rotation was shown from 0 to 39 degrees; external rotation to 
40 degrees, adduction to 23 degrees, and abduction to 45 
degrees.  

The RO has rated the disability in question under DC 5255, 
although it is noted that such DC is not based solely on 
limitation of motion, as mandated by DC 5003.  Rather, DC 
5255 focuses on impairment of the femur, and in this 
instance, the veteran's left hip arthritis is not shown to 
entail a femur impairment, with a fracture of the shaft, 
anatomic neck, or surgical neck of the femur.  Even if the 
Board were to presume for the sake of argument that there is 
present malunion of the femur, there is not shown to be more 
than moderate hip disability.  Also, for purposes of rating 
under alternate criteria, there is no evidence of left hip 
ankylosis or a flail joint such as would warrant the 
assignment of a rating in excess of 20 percent under 
38 C.F.R. § 4.71a, DCs 5250, 5254.

In terms of DeLuca considerations, the record reflects that 
there is objective evidence of pain on motion of the left 
hip.  It is noted, however, that pain is a listed criterion 
with respect to the rating of a degenerative arthritic 
process and to assign another rating for the same symptom 
would constitute impermissible pyramiding.  38 C.F.R. § 4.14.  
In addition, it has been determined by a medical professional 
that moderate functional loss results from service-connected 
disability of the left hip.  Notably absent from the record 
is any objective clinical indication of weakness, atrophy, 
excess fatigability with use, incoordination, or flare-ups, 
solely the result of the veteran's left hip disorder, such as 
might warrant an increase pursuant to 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Moreover, there is not shown to be an additional 
loss of range of motion during periods of activity or flares, 
and the pain and functional loss identified in combination 
with the limitation of motion set forth by the record do not 
warrant the assignment of an increased schedular rating under 
DC 5251, 5252, 5253, or other alternate DC.  Finally, a 
rating in excess of 20 percent is not for assignment pursuant 
to 38 C.F.R. §§ 4.40, 4.45, 4.59, or DeLuca.  

While the Board has considered the veteran's testimony and 
other statements to the effect that his left hip disorder is 
more than 20 percent disabling, the medical data presented 
fail to substantiate those assertions.  The bulk of the 
evidence presented necessarily compels the conclusion that no 
more than a 20 percent rating is for assignment for the 
veteran's left hip arthritis.  

Inasmuch as the evidence presented is not in relative 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application with respect to the claim herein under 
consideration.


ORDER

Increased schedular ratings for postoperative right knee 
impairment with a fixed patella, and for degenerative joint 
disease of the right knee are denied.

A schedular rating in excess of 20 percent for degenerative 
joint disease of the left hip for the period from September 
1992 to the present is denied.




REMAND

The issue of the veteran's entitlement to extraschedular 
evaluations for each of the disabilities at issue has 
reasonably been raised by the evidence presented, to include 
argument advanced by his service representative in January 
2003.  Moreover, it is evident that the RO has not to date 
documented their consideration of this matter, and inasmuch 
as the initial extraschedular consideration per 38 C.F.R. 
§ 3.321(b) is strictly within the purview of the RO, remand 
action is required.

Accordingly, the issues of entitlement to extraschedular 
evaluations for each of his right knee and left hip disorders 
is REMANDED for the following actions:

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of the 
veteran's entitlement to extraschedular 
evaluations for his right knee and left 
hip disorders.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, as well as the 
implementing regulations, are fully 
complied with and satisfied, to include 
notifying the veteran in writing of what 
evidence, if any, will be obtained by him 
and what evidence, if any, will be 
retrieved by VA.  See Quartuccio. 

2.  The RO should contact the veteran for 
the purpose of advising him of the 
evidence needed to substantiate his 
claims for extraschedular ratings.  The 
RO should also advise the veteran of his 
right to submit any additional argument 
and/or evidence in support of such 
claims.  Such evidence may be of a lay or 
medical variety, including but not 
limited to records or opinions from 
medical professionals as to the impact of 
such disabilities upon his current 
employment and employability in general.  
Evidence in support of an extraschedular 
evaluation should reflect a marked 
interference with employment attributable 
to the disabilities at issue (as shown by 
statements from employers and attendance 
reports) or the need for frequent periods 
of hospital care.  Information, such as 
that relating to the veteran's receipt of 
disability benefits from the Social 
Security Administration, may also be 
beneficial.

3.  The veteran should be contacted for 
the specific purpose of requesting that 
he provide a detailed employment history, 
including the dates of employment, number 
of days and hours worked on a weekly 
basis, and time missed from work due to 
his service-connected lumbar 
osteoarthritis.  If medically retired, 
the veteran should indicate the basis for 
such a retirement, to include what 
disorders caused a medical need to 
retire.

4.  The RO should obtain copies of VA 
medical records, not already contained 
within the claims folder, for inclusion 
in the file.

5.  The RO should then initially consider 
the veteran's entitlement to 
extraschedular evaluations for his 
service-connected disabilities of the 
right knee and left hip, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA.  If extraschedular entitlement is 
found, referral of the case to the VA 
Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for action under 38 C.F.R. 
§ 3.321, as appropriate, is required.  

If any benefit sought on appeal continues 
to be denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
should include a summary of the evidence 
and the law and regulations considered 
pertinent to the issue currently on 
appeal.  Full compliance with the 
provisions of Charles and Quartuccio is 
mandatory.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  The law requires full compliance 
with all orders in this remand.  . Stegall.  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

